              Case 3:20-cv-02131-GPC-JLB Document 3-1 Filed 03/10/21 PageID.18 Page 1 of 5



                   1 OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   2 DAVID RAIZMAN, CA Bar No. 129407
                       david.raizman@ogletree.com
                   3 AMBER L. ROLLER, CA Bar No. 273354
                       amber.roller@ogletree.com
                   4 J. NICHOLAS MARFORI, CA Bar No. 311765
                       nicholas.marfori@ogletree.com
                   5 400 South Hope Street, Suite 1200
                       Los Angeles, California 90071
                   6 Telephone: 213-239-9800
                       Facsimile: 213-239-9045
                   7
                       Attorneys for Defendant
                   8 SPROUTS FARMERS MARKET, INC.

                   9                            UNITED STATES DISTRICT COURT
                  10                      SOUTHERN DISTRICT OF CALIFORNIA
                  11 Amber Gilles,                                 Case No. 3:20-cv-02131-GPC-JLB
                  12               Plaintiff,                      DEFENDANT’S MEMORANDUM OF
                                                                   POINTS AND AUTHORITIES IN
                  13         v.                                    SUPPORT OF ITS MOTION TO
                                                                   DISMISS PLAINTIFF’S COMPLAINT
                  14
                     Sprouts Farmers Market, Inc. and Does         PURSUANT TO FED. R. CIV. PROC.
                                                                   RULE 4(M)
                  15 1 through 20, Inclusive,
                                                                   [Filed concurrently with Notice of Motion
                  16             Defendants.                       and Motion to Dismiss; Declaration of
                                                                   Brand Lombardi; and Request For
                  17                                               Judicial Notice]
                  18                                               Date:              April 30, 2021
                                                                   Time:              1:30 p.m.
                  19                                               Place:             Courtroom 2D
                  20                                               Complaint Filed: October 30, 2020
                                                                   Trial Date:      None
                  21                                               District Judge: Hon. Gonzalo P. Curiel
                  22                                               Magistrate Judge: Hon. Jill L. Burkhardt
                  23

                  24

                  25

                  26

                  27

                  28
                                                                                Case No. 3:20-cv-02131-GPC-JLB
46308706_1.docx
                          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS MOTION TO
                                 DISMISS PLAINTIFF’S COMPLAINT PURSUANT TO FED. R. CIV. PROC. 4(M)
             Case 3:20-cv-02131-GPC-JLB Document 3-1 Filed 03/10/21 PageID.19 Page 2 of 5



                  1   MEMORANDUM OF POINTS AND AUTHORITIES
                  2   I.      INTRODUCTION
                  3           Plaintiff Amber Gilles (“Plaintiff”), an individual with alleged breathing,
                  4   respiratory, and nervous system impairments, seeks damages and injunctive relief
                  5   against SF Markets, LLC (“Sprouts,” erroneously sued as “Sprouts Farmers Market,
                  6   Inc.”),1 charging that Sprouts’ face covering policy discriminated against her on the
                  7   basis of her disability and retaliated against her in violation of the Americans with
                  8   Disabilities Act (“ADA”) and the Unruh Civil Rights Act (“Unruh Act”), and
                  9   subjected her to vaguely alleged negligence or reckless conduct. Specifically, Plaintiff
              10      alleges that she was unable to wear a mask and accordingly was denied entry to
              11      Sprouts’ store because of her failure to comply with its face covering policy.
              12      (Complaint ¶¶ 6-12.) Despite filing the Complaint on October 30, 2020, Plaintiff
              13      failed to properly serve Sprouts with a copy of the Summons and Complaint within
              14      the required time period, despite ample opportunity to do so. Accordingly, the
              15      Complaint should be dismissed pursuant to Rule 4(m) of the Federal Rules of Civil
              16      Procedure.
              17      II.     PROCEDURAL BACKGROUND
              18              Plaintiff filed the Complaint initiating the instant lawsuit on October 30, 2020
              19      (ECF No. 1), and a Summons was issued that same day. (ECF No. 2.) Rather than
              20      turn her attention to properly serving the Summons and Complaint on Sprouts,
              21      Plaintiff and her counsel instead turned to the media. On November 18, 2020, Plaintiff
              22      and her counsel gave an interview to the Times of San Diego.2 In that interview,
              23      Plaintiff’s then-counsel, Erik Nowacki, incorrectly suggested that Sprouts had already
              24      been served, and further falsely suggested that its Answer to the Complaint was due
              25

              26      1
                   While the caption of the Complaint lists twenty Doe defendants, the body of the
                 Complaint is devoid of any allegations regarding them.
              27 2
                   https://timesofsandiego.com/business/2020/11/18/anti-masker-amber-gilles-sues-
              28 sprouts-after-clairemont-store-denied-her-entry/
                                                            1               Case No. 3:20-cv-02131-GPC-JLB
                            DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS MOTION TO
46308706_1.docx
                                 DISMISS PLAINTIFF’S COMPLAINT PURSUANT TO FED. R. CIV. PROC. RULE 4(M)
             Case 3:20-cv-02131-GPC-JLB Document 3-1 Filed 03/10/21 PageID.20 Page 3 of 5



                  1   by Thanksgiving.
                  2            Despite these misrepresentations, and the ready availability of Sprouts’
                  3   registered agent of service (CSC), its headquarters and the ability to serve a foreign
                  4   corporation by mail (Cal. Civ. Proc. Code § 413.20), Plaintiff took until February 17,
                  5   2021, 110 days after filing her Complaint and twenty days after the deadline for service
                  6   had expired, to serve Sprouts by sending a process server to the personal residence of
                  7   Brandon Lombardi, its Chief Legal Officer and Corporate Secretary. (See generally
                  8   accompanying Declaration of Brandon Lombardi (“Lombardi Declaration”).) As of
                  9   the filing this Motion, Plaintiff has not yet filed a Return of Service with the Court.
              10      Plaintiff’s Complaint should be dismissed for untimely service pursuant to Rule 4(m)
              11      of the Federal Rules of Civil Procedure.
              12      III.     LEGAL ARGUMENT
              13               Once a Complaint is filed and a Summons is issued, a plaintiff is responsible
              14      for having the Summons and Complaint served on a defendant within ninety days after
              15      the Complaint is filed. Fed. R. Civ. P. 4(c), (m). Accordingly, the deadline for
              16      Plaintiff to serve the Complaint in this action was January 28, 2021. Without seeking
              17      any extension or leave of Court, Plaintiff did not even attempt to effect service until
              18      February 17, 2021, almost three weeks after the deadline for service had passed.
              19               Plaintiff and her counsel devoted the time following the filing of her Complaint
              20      to litigating in the media, as opposed to properly litigating before the Court. On
              21      November 18, 2020, Plaintiff and her counsel spoke with The Times of San Diego,
              22      falsely suggesting that Sprouts had been served and had an Answer deadline in late
              23      November. (See Ex. 1 to accompanying Request for Judicial Notice.)
              24                Plaintiff had myriad valid avenues in which to properly and timely serve
              25      Defendant. Corporate Service Company (CSC) has been designated as Sprouts’
              26      registered agent since before Plaintiff’s Complaint was filed. (Lombardi Declaration.)
              27      In addition, Sprouts’ corporate office has remained open, staffed with a receptionist
              28      and available for service during normal business hours during the pendency of this
                                                               2               Case No. 3:20-cv-02131-GPC-JLB
                             DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS MOTION TO
46308706_1.docx
                                  DISMISS PLAINTIFF’S COMPLAINT PURSUANT TO FED. R. CIV. PROC. RULE 4(M)
             Case 3:20-cv-02131-GPC-JLB Document 3-1 Filed 03/10/21 PageID.21 Page 4 of 5



                  1   lawsuit. (Id.) Nonetheless, Plaintiff and her counsel chose to wait twenty days after
                  2   the expiration of the deadline to attempt to serve Sprouts, eschewing the easiest and
                  3   least expensive modes of service, instead sending a process server to the home of
                  4   Sprouts’ General Counsel, solely, it must be suspected, for its ad terrorem effect. (Id.)3
                  5           Rule 4(m) of the Federal Rules of Civil Procedure clearly provides that if a
                  6   defendant is not served within 90 days after the Complaint is filed, upon motion, the
                  7   Court must dismiss the action without prejudice or order service be made within a
                  8   specified time. Fed. R. Civ. P. 4(m). Sprouts accordingly requests that this action be
                  9   dismissed in light of Plaintiff’s plain and strategic failure to comply with Rule 4(m) of
              10      the Federal Rules of Civil Procedure.
              11              In addition, as Plaintiff has not yet identified or served any of the Doe
              12      Defendants included in the caption of her Complaint, such defendants must be
              13      dismissed as well. See Sanchez v. Shell Oil Co., No. 3:20-CV-01647-BEN-LL, 2021
              14      WL 107257, at *2 (S.D. Cal. Jan. 11, 2021) (dismissing unserved Doe defendants and
              15      noting that where a plaintiff has failed to link any particular violation to a specific
              16      actor, or explain how any of the unidentified parties caused a violation of his rights,
              17      the Court must dismiss those individuals, especially when they have not been served).
              18      \\\
              19      \\\
              20      \\\
              21      \\\
              22      \\\
              23      \\\
              24

              25      3
                   Sprouts can only speculate as to Plaintiff’s improper motives for delaying service,
              26 unless  perhaps she and her counsel were motivated by a misguided attempt to delay
                 the litigation of this action to a point at which she hoped the deadly effects and
              27 concerns of the COVID-19 pandemic would perhaps not be as glaringly apparent as
                 they were in October 2020 (and as they remain today). Such dilatory tactics should
              28 not be rewarded.
                                                            3              Case No. 3:20-cv-02131-GPC-JLB
                            DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS MOTION TO
46308706_1.docx
                                 DISMISS PLAINTIFF’S COMPLAINT PURSUANT TO FED. R. CIV. PROC. RULE 4(M)
             Case 3:20-cv-02131-GPC-JLB Document 3-1 Filed 03/10/21 PageID.22 Page 5 of 5



                  1   IV.     CONCLUSION
                  2           For the reasons explained above, Defendant respectfully submits that the Court
                  3   should dismiss this action in its entirety pursuant to Rule 4(m).
                  4

                  5                                              Respectfully submitted,
                  6   DATED: March 10, 2021                      OGLETREE, DEAKINS, NASH, SMOAK &
                                                                 STEWART, P.C.
                  7

                  8

                  9                                              By: /s/ David Raizman
                                                                     David Raizman
              10                                                     Amber L. Roller
                                                                     J. Nicholas Marfori
              11
                                                                 Attorneys for Defendant
              12                                                 SPROUTS FARMERS MARKET, INC.
              13                                                                                           46308706.1

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
                                                                  4                 Case No. 3:20-cv-02131-GPC-JLB
                            DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS MOTION TO
46308706_1.docx
                                 DISMISS PLAINTIFF’S COMPLAINT PURSUANT TO FED. R. CIV. PROC. RULE 4(M)
